

116 S2729 IS: Device Access for Every American Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2729IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Warnock introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to establish a program through which eligible individuals may obtain vouchers for the purchase of connected devices, and for other purposes.1.Short titleThis Act may be cited as the Device Access for Every American Act.2.FindingsCongress finds that—(1)approximately 25 percent of adults in the United States do not own a computer;(2)4,400,000 households with students still lack consistent access to a computer, which prevents those students from completing schoolwork;(3)there are no reliable estimates about the number of students forced to share a computer with another member of their household, potentially forcing the household to choose between important online activities such as work and learning;(4)for those households without a computer or tablet, most cannot afford one; and(5)while computer access is nearly ubiquitous among high-income households, 40 percent of low-income adults lack a computer. 3.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Connected deviceThe term connected device means any of the following:(A)A desktop computer.(B)A laptop computer.(C)A tablet computer.(D)Any similar device (except for a telephone or smartphone) that the Commission determines should be eligible for the use of a voucher under the program.(3)Eligible expensesThe term eligible expenses means, with respect to a connected device—(A)the retail price of the connected device;(B)any sales taxes collected by the retailer with respect to the sale of the connected device; (C)any shipping charges assessed by the retailer with respect to the connected device; and(D)any reasonable (as defined by the Commission) product warranty and technical support services.(4)Eligible individualThe term eligible individual means an individual who is a member of an eligible household, as defined in section 904(a)(6) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), except that—(A)in determining under subparagraph (A) of such section 904(a)(6) for purposes of this paragraph whether at least 1 member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations, or any successor regulation, paragraph (1) of such subsection (a) shall be applied by striking 135 percent and inserting 150 percent; and(B)subparagraphs (C) and (E) of such section 904(a)(6) shall not apply for purposes of this paragraph.(5)ProgramThe term program means the program established under section 4. 4.Connected device voucher program(a)Establishment; regulationsNot later than 180 days after the date of enactment of this Act, the Commission shall establish, and promulgate regulations to implement in accordance with this section, a program through which—(1)an eligible individual may obtain a voucher that can be applied toward the purchase of a connected device from a retailer; and(2)the Commission reimburses the retailer in an amount equal to the lesser of—(A)the amount of the voucher; or(B)the eligible expenses with respect to the connected device.(b)Amount of voucher(1)In generalThe amount of a voucher under the program shall be $400, as such amount may be adjusted by the Commission under paragraph (2).(2)Reevaluation; adjustmentNot later than 3 years after the date on which the Commission promulgates regulations under subsection (a), and every 3 years thereafter, the Commission shall—(A)reevaluate the amount of the voucher; and(B)after conducting such reevaluation, if necessary to ensure that the voucher reflects the average amount of eligible expenses with respect to a connected device, adjust the amount of the voucher.(3)Price of connected device exceeding amount of voucherIf the eligible expenses with respect to a connected device exceed the amount of the voucher, an eligible individual may—(A)apply the voucher to such expenses; and(B)pay the remainder of such expenses to the retailer from other funds available to the individual.(c)Number and frequency of vouchersAn eligible individual may obtain 1 voucher under the program every 4 years, except that not more than 2 eligible individuals per household may obtain a voucher under the program every 4 years.(d)Minimum standards for connected devices(1)In generalA voucher under the program may not be applied toward the purchase of a connected device unless the connected device meets minimum standards to ensure that connected devices meet the needs of the average user, which the Commission shall establish in the regulations promulgated under subsection (a).(2)Reevaluation; revisionNot later than 3 years after the date on which the Commission promulgates regulations under subsection (a), and every 3 years thereafter, the Commission shall—(A)reevaluate the minimum standards established under paragraph (1); and(B)after conducting such reevaluation, if necessary to ensure that connected devices continue to meet the needs of the average user, revise such minimum standards.(3)Standards for new and refurbished devicesThe Commission may establish separate minimum standards under paragraph (1) for new connected devices and for refurbished connected devices.(e)Collaboration with retailers(1)In generalThe Commission shall collaborate with retailers to ensure the wide acceptance of vouchers and the wide availability of covered devices that will be free of charge to consumers after applying a voucher.(2)WebsiteThe Commission shall establish a website, which shall—(A)link to offerings by retailers of connected devices eligible for the use of a voucher under the program so that a consumer may initiate the purchase of such a device using the voucher through the website; and(B)if the number of vouchers available over a particular time period is limited, indicate the number of vouchers remaining.(3)CatalogThe Commission shall establish a catalog, which shall—(A)be accessible to consumers without internet access and include offerings by retailers of connected devices eligible for the use of a voucher under the program; and(B)if the number of vouchers available over a particular time period is limited, indicate the number of vouchers remaining.(f)Advertisement of programThe Commission shall advertise the availability of the program, including by carrying out advertising campaigns in collaboration with retailers of connected devices.(g)Technical assistanceThe Commission shall provide technical assistance to retailers, eligible individuals, and community-based organizations regarding participation in the program.(h)Enforcement(1)In generalA violation of this section or a regulation promulgated under this section shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under that Act. (2)Manner of enforcementThe Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 (47 U.S.C. 151 et seq.) were incorporated into and made a part of this section.(i)Use of Universal Service Administrative Company permittedThe Commission shall have the authority to avail itself of the services of the Universal Service Administrative Company to implement the program, including developing and processing reimbursements and distributing funds.(j)Paperwork reduction act requirementsA collection of information conducted or sponsored under the regulations required under subsection (a) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).(k)Privacy Act of 1974 requirementsThe requirements to publish notices related to system of records notices or computer matching agreements of the agency before implementation required under paragraphs (4), (11), and (12) of section 552a(e) and to provide adequate advanced notice under section 552a(r) of title 5, United States Code (commonly known as the Privacy Act of 1974), shall not apply when the matching program is necessary to determine eligibility under the program, except that the notices shall be—(1)sent to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Office of Management and Budget; and (2)simultaneously submitted for publication in the Federal Register. (l)Authorization of appropriationsThere is authorized to be appropriated to the Commission for fiscal year 2022, to remain available until September 30, 2026, $5,000,000,000 to carry out this section, of which not more than 3 percent may be used to administer and promote the program.